Citation Nr: 1759275	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970. 

This matter comes before the Board of Veterans' on appeal from a March 2012 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated as noncompensable, effective May 2011.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of that hearing is of record in the Veteran's Virtual VA file.

The Board likewise denied the appellant's claim for an increased rating for bilateral hearing loss in a May 2015 decision.  That decision also remanded the matter of TDIU that was found to be reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision regarding the finding that the case should not be forwarded for consideration of an extraschedular award was vacated pursuant to an April 2017 memorandum decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran appealed the initial noncompensable rating for bilateral hearing loss.  While he appealed the denial of referral for extraschedular consideration to the Court, he did not appeal the denial of a compensable schedular rating.  The April 2017 memorandum decision indicated that the Veteran's allegations that his hearing loss was exceptional and unusual in that he did not experience reasonable amelioration of the hearing loss through use of hearing aids needed to be addressed.  The record contains a report of a VA July 2017 audiological evaluation wherein the examiner commented regarding the effect the Veteran's service-connected disabilities would have on his ability to function in an occupational environment.  The examiner concluded that the Veteran would have difficulty hearing in a quiet environment without being able to visually see the speaker and without good lighting as well as having significant problems hearing in the presence of any background noise, especially if he could not see the speaker, significant difficulty hearing women and children's voices and difficulty talking on the telephone, as he cannot see the speaker's lips.  These comments are found by the Board to be sufficient for referral of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation Service, for an opinion regarding an extraschedular award.  

Regarding the matter of entitlement to TDIU, the Board notes that the RO is in the process of completing the requested development ordered in the Board's May 2015 remand and has not yet recertified this issue back to the Board.  Nevertheless, it is noted that VA outpatient treatment records dated in April and December 2016 indicate that the Veteran was employed as a machinist and mechanic.  As such, this matter of TDIU must be clarified and is returned to the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Further, the rating for the Veteran's bilateral hearing loss must be considered in the determination of TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he clarify whether he wishes to claim entitlement to TDIU.  If the claim is to be withdrawn, he should do so in writing.  If he wishes to pursue the claim, he must complete and submit a VA Form 21-8940 on behalf of his claim. When received, it should be associated with the claims folder.

2.  The Veteran's appeal must be referred to the Director, Compensation Service, for consideration of whether an extra-schedular rating is warranted for the service-connected bilateral hearing loss.  The response from the Director, Compensation Service, must be included in the claims file.  

3.  Thereafter, and following the completion of the above and all action previously requested by the Board, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

